         Case 1:19-cv-10101-MLW Document 27 Filed 01/24/19 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


OPTUM, INC. and
OPTUM SERVICES, INC.,

               Plaintiffs,

       v.                                                   Civil Action No. 19-cv-10101

DAVID WILLIAM SMITH,

               Defendant.



     DEFENDANT DAVID WILLIAM SMITH’S RESPONSE TO COURT’S ENDORSED
                          ORDER (ECF NO. 20)

       The Court ordered Defendant David William Smith (“Smith”) to address (1) the merits of

Plaintiffs’ Motion for a Temporary Restraining Order and (2) the implications of the First Circuit’s

opinion in Teradyne, Inc. v. Mostek Corp., 797 F.2d 43, 51 (1st Cir. 1986). Smith has already filed

his Opposition to Plaintiffs’ Motion for Temporary Restraining Order. ECF No. 23. This response

will explain why Teradyne is inapposite.

       Teradyne is not controlling in this case and can be read in conjunction with the Supreme

Court’s recent decision in Henry Schein, Inc. et al v. Archer and White Sales, Inc. 586 U.S. ____,

No. 17-1272, 2019 WL 122164 (Jan. 8, 2019). Teradyne simply recognized a district court’s

authority to grant preliminary injunctive relief in a dispute where there was neither a delegation

clause nor any allocation of relief between court and arbitrator in the arbitration agreement. The

Supreme Court’s recent decision in Henry Schein dictates what happens where, as here, the

arbitration agreement contains such clauses.

I.     Teradyne’s Holding Is Not About “Who Decides”
         Case 1:19-cv-10101-MLW Document 27 Filed 01/24/19 Page 2 of 5



       In Teradyne, the First Circuit held that “it was not error for the district court to issue the

preliminary injunction before ruling on the arbitrability of this dispute.” Id. at 51. But, it did so in

the context of an arbitration agreement that was silent on injunctive relief and silent on the question

of who decides. Given that double silence, the district court indisputably had jurisdiction to resolve

any arbitrability issues. See AT&T Technologies, Inc. v. Communications Workers of Am., 475

U.S. 643, 649 (1986) (“Unless the parties clearly and unmistakably provide otherwise, the question

of whether the parties agreed to arbitrate is to be decided by the court, not the arbitrator.”).

       Importantly, the parties in Teradyne did not dispute the court’s authority to resolve any

gateway questions. Indeed, Teradyne contains no analysis of that issue and has no mention

whatsoever of the court’s role when the parties have delimited what relief should be provided by

court and what by arbitrator and, more importantly, agreed to delegate to the arbitrator the “who

decides” question.

       Teradyne applies only in the absence of a delegation clause, in which case the “who

decides” question would be properly in front of a court (per AT&T, 475 U.S. at 649). But Teradyne

cannot be read out of its own context as holding that a court may determine whether to grant

injunctive relief even where the arbitration agreement includes a delegation clause and includes an

allocation of what injunctive relief may be awarded by courts as opposed to arbitrators. Such an

out-of-context extension is foreclosed by the holding in Henry Schein.

II.    Teradyne Is Inapposite To This Case

       Here, in sharp contrast to Teradyne, the question of “who decides” what relief should be

granted by the court versus the arbitrator is not properly before the Court; it has been explicitly

delegated to the arbitrator. Much might be said about the wisdom of allocating to the arbitrator

the preliminary question of whether a court can grant any relief beyond compelling arbitration but



                                                   2
          Case 1:19-cv-10101-MLW Document 27 Filed 01/24/19 Page 3 of 5



that is indisputably what Plaintiff’s Employment Arbitration Policy does. Thus—and per Henry

Schein—the Court has no authority to decide the issue of whether injunctive relief should be

decided by the court or by the arbitrator.

        Plaintiffs and Defendant agreed via a delegation clause that this entire dispute—including

any dispute regarding who decides what—would be resolved through binding arbitration:

“Covered claims include any disputes regarding the Policy or any portion of the Policy or its

interpretation, enforceability, applicability, unconscionability, arbitrability or formation . . . .” See

ECF No. 17-1, § B.

        Earlier this month, a unanimous Supreme Court held that courts are bound to respect such

a delegation clause:

        When the parties’ contract delegates the arbitrability question to an arbitrator, a
        court may not override the contract. In those circumstances, a court possesses
        no power to decide the arbitrability issue. That is true even if the court thinks
        that the argument that the arbitration agreement applies to a particular
        dispute is wholly groundless. . . . A court has ‘no business weighing the merits of
        the grievance’ because the ‘agreement is to submit all grievances to arbitration, not
        merely those which the court will deem meritorious.’

Henry Schein, Inc. et al v. Archer and White Sales, Inc. 586 U.S. ____, No. 17-1272, 2019 WL

122164 at *4 (Jan. 8, 2019) (emphasis added).

        Here, the Policy delegates any question of interpretation to an arbitrator. Thus, the Court

has no power to grant injunctive relief unless and until an arbitrator concludes that such interim

relief should be addressed by the court rather than the arbitrator: i.e., after the arbitrator decides

the interpretation of the exclusion from arbitrability of “emergency or temporary injunctive relief.”

See ECF No. 17-1, § B. Even if this Court thinks Defendant’s argument that what kind of relief

Plaintiffs can seek in court under the Policy is wholly groundless, the delegation clause in the




                                                   3
           Case 1:19-cv-10101-MLW Document 27 Filed 01/24/19 Page 4 of 5



Policy mandates that the parties’ agreement is to submit all issues of arbitrability to arbitration,

not merely those which a court deems meritorious.

       In short, because the Policy delegates all disputes on arbitrability to arbitration and because

there is currently such a dispute, this Court is required under Henry Schein to compel arbitration.

       .

                                                      Respectfully submitted,

                                                      DAVID WILLIAM SMITH

                                                      By his attorneys,

                                                      /s/ John F. Welsh,
                                                      John F. Welsh, BBO #522640
                                                      Justin L. Engel, BBO #683894
                                                      Bello Welsh LLP
                                                      125 Summer Street, Suite 1200
                                                      Boston, MA 02110
                                                      617-247-4100
                                                      Fax: 617 247 4125
                                                      Email: jwelsh@bellowelsh.com
                                                      Email: jengel@bellowelsh.com

                                                      Michael J. Sheehan, admitted pro hac vice
                                                      Brian Mead, admitted pro hac vice
                                                      McDermott Will & Emery LLP
                                                      444 West Lake Street
                                                      Chicago, Illinois 60606
                                                      (312) 372-2000 (phone)
                                                      (312) 884-7700 (fax)
                                                      msheehan@mwe.com
                                                      bmead@mwe.com

                                                      Dated: January 24, 2019




                                                 4
         Case 1:19-cv-10101-MLW Document 27 Filed 01/24/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I hereby certify that on January 24, 2019, the undersigned filed a copy of the above and
foregoing via the Court’s CM/ECF system, which will send notification of such filing to all
registered participants.


                                    /s/ John F. Welsh
                                    John F. Welsh




                                               5
